United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: Lee Morton				:
Application No. 16/350,836			:		Decision on Petition
Filing Date: January 22, 2019			:				
For: 	Apparatus for Exercising a Person’s 	:
Legs					:
	

This decision is being issued in response to a letter filed on September 23, 2021, and supplemented on October 27, 2021, which is being treated as a petition under 37 C.F.R. § 1.181 requesting the Office withdraw the holding of abandonment.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

The Office issued a non-final Office action on February 11, 2021.  The Office action sets a shortened statutory period for reply of three (3) months.  A copy of the Office action is enclosed.

A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on May 12, 2021.   The Office issued a Notice of Abandonment on September 23, 2021.

The petition states, with emphasis in the original, “I did not receive a letter from you dated        11 February 2021.”

The showing necessary to overcome the presumption and establish non-receipt of an Office communication is addressed in MPEP § 711.03(c)(I)(A), which states,

[A]n allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action....

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should
establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response.

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required.  A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question.

The showing outlined above may not be sufficient if there are circumstances that point to a conclusion that the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions).

A grantable petition to withdraw the holding of abandonment must identify the location where the communication would currently reside if the communication had been received and explicitly state a search of the location has been conducted and the communication is not at the location.

A grantable petition to withdraw the holding of abandonment must address the manner in which mail from the Office is handled at the address of record.  Specifically, the petition must identify the individual(s) that handled mail at the address of record and identify the actions that would have been taken with the communication, if the communication had been received, between receiving the communication and placing the communication in the location where it would currently reside if it had been received.

As applicant is a pro-se applicant, the Office recognizes applicant may not keep a formal docket record system for his correspondence.  Nevertheless, a petition to withdraw the holding of abandonment alleging non-receipt of a communication must include some sort of showing explaining the system applicant has in place for tracking patent matters, such as where applicant writes down due dates and how applicant knows when a reply to a communication is due.  In essence, applicant must explain how applicant reminds himself or herself of due dates to file replies and assert the due date to reply to the communication was not entered into that system.  Applicant must also provide the Office with copies of any records, such as the outside of a file or a calendar page) where applicant would have entered the receipt date of the communication or the due date to reply to the communication.  For example, if applicant would have made an annotation on a calendar page indicating a reply to the communication was due on May 11, 2021 (date three months after the issuance of the Office action), applicant could state applicant would have taken such an action and provide the Office with a copy of the calendar page that would include the annotation if such an annotation had been made.

In practical terms, the current evidence in the record of non-receipt of the Office action consists of an assertion the Office action was not received and the fact applicant timely responded to two Office actions mailed prior to February 11, 2021.  The current evidence of record, without more, is insufficient to overcome the strong presumption that the Office action mailed on February 11, 2021, was delivered to the address of record.  Therefore, the petition is dismissed.

Applicant may file a renewed petition under 37 C.F.R. § 1.181 including additional evidence of non-receipt.  The renewed petition must be filed within two months of the mailing date of this decision.

Applicant may file a petition under 37 C.F.R. § 1.137(a) if applicant cannot (or simply does not wish to) file a grantable renewed petition under 37 C.F.R. § 1.181 establishing non-receipt of the Office action.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (unless previously filed), the required petition fee ($1,050 for a small entity and $525 for a micro entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A “PDF fillable” petition under 37 C.F.R. § 1.137(a) form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

Although not required, applicant may wish to use the Office's Patent and Application Information Retrieval (PAIR) system in the future to help monitor correspondence mailed for the instant application.  PAIR is a web-based means of electronically viewing the status of and documents for one's patent applications.  Information with respect to published applications or patents is available through Public or Private PAIR.  Information with respect to unpublished applications is only available through Private PAIR.

Additional information regarding PAIR can be found at: 

http://www.uspto.gov/ebc/pair_help.html http://www.uspto.gov/ebc/registration_pair.html

Questions regarding PAIR should be directed to the Patent Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	

By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure: Copy of Office action issued on February 11, 2021









    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.